       Case 3:20-cr-02747-WVG Document 15 Filed 09/11/20 PageID.27 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                                       20cr2747-LAB
                                                    Criminal Case No. ______________
 5                               Plaintiff,
                                                    INFORMATION
 6
            v.
 7                                                  18 U.S.C. § 545
                                                    Smuggling Goods Into the United States
 8    BEATRIZ ADRIANA SANCHEZ,                      (Felony)
                                                    18 U.S.C. § 2
 9                             Defendant.           Aiding and Abetting
10
     The United States Attorney charges:
11
12                                         COUNT 1
13        On or about July 24, 2020, within the Southern District of California, defendant
14
     BEATRIZ ADRIANA SANCHEZ did knowingly and willfully, with the intent to
15
16 defraud the United States, smuggle and clandestinely introduce, and attempt to
17 smuggle and clandestinely introduce into the United States, merchandise, which
18
   should have been invoiced, to wit: Mexican pesticides, that is, 6 one-liter bottles of
19
20 “Metaldane 600,” 5 one-liter bottles of “Qufuran,” 2 one-liter bottles of “Coragen,”
21 and 7 boxes containing approximately 120 assorted articles of clothing, in violation
22
   of Title 18, United States Code, Sections 545 and 2.
23
24 DATED: September 8, 2020                             ROBERT S. BREWER, JR.
                                                        United States Attorney
25
26                                                      MELANIE K. PIERSON
                                                        Assistant U.S. Attorney
27
28
